Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 8, 9, 15, and 16 of the current application teach similar subject matter as the prior art of Yang et al. (US 9,190,026).  However, claims 1, 2, 8, 9, 15, and 16, are allowed for the reasons pointed out by the applicant’s remarks filed on 07/22/22.  
Regarding Claims 1, 8, and 15, the prior art fails to teach “analyzing the vector including applying arithmetic operations to the vector, the arithmetic operations comprising at least one of natural language processing analysis and image processing analysis; and determining a semantic characteristic of the target node based on the analysis of the vector, wherein for the natural language processing analysis, determining the semantic characteristic comprises identifying relations between words, and wherein for the image processing analysis, determining the semantic characteristic comprises performing object recognition within an image” as recited in claims 1, 8, and 15.  
Regarding Claims 2, 9, and 16, the previously objected subject matter has been rewritten into independent form.
Claims 3-7, 10-14, and 17-20 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perrone (US 7,743,062) discloses performing query based electronic document retrieval implementing a Markov process model adapted for determining a relationship or relevance between documents. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672